Citation Nr: 0203117	
Decision Date: 04/05/02    Archive Date: 04/11/02

DOCKET NO.  97-28 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon



THE ISSUES

1.  Entitlement to service connection for a respiratory 
disorder.

2.  Entitlement to service connection for atrophy of the 
brain, cardiac, kidney, and bowel disorders, secondary to a 
respiratory disorder.



REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel



INTRODUCTION

The veteran had active military service from May 1972 to 
August 1979, including service as a medical laboratory 
specialist.  He also had periods of Army National Guard 
service between 1991 through 1994.

This appeal arises from rating decisions of February and July 
1997 of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Portland, Oregon, which denied the veteran's 
request for benefits.

In September 1998, the veteran's representative filed a 
motion to advance the veteran's case on the docket.  A 
medical statement from the veteran's treating physician was 
received in October 1998 in support of the motion.  The 
veteran was advised by letter of October 7, 1998, that the 
motion had been granted under 38 U.S.C.A. § 7107 (West 1991) 
and 38 C.F.R. § 20.900(c) (1998), as good and sufficient 
cause had been shown.

The Board issued a decision on the merits of the veteran's 
claim in October 1998.  The veteran was notified of this 
decision and he appealed to the United States Court of 
Appeals for Veterans Claims (the Court).  The Court issued an 
Order in July 2001 which vacated and remanded the Board's 
decision for further readjudication in accordance with the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (Nov. 9, 2000).  


FINDINGS OF FACT

1.  A chronic respiratory disorder was not present during the 
veteran's active military service or within one year after 
his release from such service which ended in August 1979, nor 
is a chronic respiratory disorder shown to be related to any 
incident of the veteran's military service.

2.  The preponderance of the medical evidence, consisting of 
medical opinions from two physicians with expertise in 
pulmonary medicine, rules out the probability of a cause and 
effect relationship between the veteran's in-service 
formaldehyde exposure and a chronic respiratory disorder.

3.  Service connection has not been established for any 
disability.


CONCLUSIONS OF LAW

1.  A respiratory disorder was not incurred in or aggravated 
by military service.  38 U.S.C.A. §§ 1101, 1131, 5103 (West 
Supp. 2000); 38 C.F.R. §§ 3.103, 3.303 (2001).

2.  There is no legal basis for entitlement to service 
connection for a brain, cardiac, kidney, and/or a bowel 
disorder as secondary to a respiratory disorder.  38 U.S.C.A. 
§§ 1110 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.310(a) 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background.  During a portion of the veteran's 
enlistment, he worked as a medical specialist/assistant in a 
pathology department assisting in autopsies.  The veteran 
maintains that in the performance of his duties, he inhaled 
formaldehyde and suffered pulmonary damage as a result of 
this exposure to formaldehyde.  In his original application 
for benefits, received at the RO in October 1996, the veteran 
claimed that his lung disability [emphysema] was due to 
"inhaling formaldehyde".  He further stated that he had 
"shadows" on his lung while in service.  The veteran 
expanded his claim in July 1997, averring that as a result of 
his respiratory disorder he suffers from atrophy of the brain 
as well as heart, kidneys, and "bowels" disorders.

The veteran's service medical records are negative as to the 
presence of any of the disabilities for which service 
connection is sought.

Several statements from German physicians, received in 1997, 
show that they treated the veteran for various disabilities 
beginning in 1990.  One of these statements referenced 
earlier treatment for headaches in 1984.  Another statement 
reflects that the veteran was treated for chronic bronchitis 
in 1981, but that this was based on the doctor's memory.  The 
doctor admitted that the veteran's treatment records had been 
destroyed and he could not confirm the diagnosis.

A pulmonary consultation by Dr. S. Thorson, dated in October 
1992, reported that the veteran had been smoking two packs of 
cigarettes a day for 21 years, but had reportedly decreased 
his use to one package a day.  Dr. Thorson stated that the 
veteran was also trying to quit smoking.  Additionally, Dr. 
Thorson noted that the veteran had been exposed to asbestos 
while working in Germany for the past two years.  A family 
history of emphysema was noted.  Dr. Thorson wrote that while 
in service the veteran had worked as an autopsy technician 
and had been exposed to formaldehyde, yet there was no 
history of asthma.  The veteran reported that his respiratory 
symptoms had slowly developed over the past two years with a 
significant increase in the past two weeks.  After 
examination, Dr. Thorson's "impression" was progressive 
dyspnea on exertion with possible interstitial disease.  He 
recommended further evaluation.

In a March 1993 letter, Dr. Thorson advised the Army National 
Guard that the veteran had emphysema and should be limited to 
light duty.  Subsequently, in October 1994, the veteran was 
discharged from the Guard as a result of his respiratory 
problems.

The veteran was referred again to Dr. Thorson in July 1996.  
The doctor noted that the veteran continued to smoke and was 
smoking two packs a day.  Following his examination, his 
impression was chronic obstructive pulmonary disease (COPD) 
with progressive emphysema.  The doctor made some additional 
treatment recommendations.

The veteran filed his original claim in October 1996 seeking 
service connection for a respiratory disorder based on his 
formaldehyde exposure during service.  An October 1996 
statement from Chris R. Morgan, M.D., who is Board certified 
in general internal medicine and pediatrics, reported that 
the veteran had severe COPD and that his formaldehyde 
exposure over the years may have contributed to his current 
status.

In a statement of November 1996, the veteran described in 
some detail his formaldehyde exposure during service.

On VA examination in December 1996, the veteran underwent a 
general medical examination by a nurse practitioner.  With 
respect to his respiratory problems, the examiner referenced 
Dr. Thorson's July 1996 consultation report.  The pertinent 
diagnosis was COPD with probable progressive emphysema, 
currently using oxygen at night and Prednisone dependent.  
The nurse also noted nicotine dependence and that there was 
no mention in the consultant's July 1996 report that 
formaldehyde exposure contributed to the veteran's pulmonary 
condition.

A rating action in January 1997 granted the veteran 
nonservice-connected pension based on the disabling effects 
of nonservice-connected COPD with emphysema.  A rating action 
in February 1997 denied service connection for emphysema.

In July 1997, the veteran sought service connection for 
cardiac, kidney, and bowel disorders, along with atrophy of 
the brain, secondary to COPD with emphysema.  A July 1997 
statement from Dr. Morgan indicated that the veteran had 
other disabilities that were related to his COPD.  Dr. Morgan 
also stated that he felt the veteran's COPD was too 
aggressive and advanced to be due to smoking alone.

In a September 1997 letter, Dr. Morgan made the following 
statements:

I have been asked by [the veteran] to 
send a letter.  I have sent a couple of 
prescriptions stating it is entirely 
possible that the patient's entire health 
picture has been caused by formaldehyde 
exposure.  The data on this is 
interesting.  It is very possible this is 
a contributing factor to the patient's 
end-stage COPD.  He has had a full work-
up from pulmonologist who have found no 
other etiology to his very advanced COPD.

Doctor Alan F. Barker, Professor, Medicine Division of 
Pulmonary and Critical Care, Oregon Health Sciences 
University, performed a pulmonary and critical care 
evaluation of the veteran in October 1997.  Dr. Morgan was 
listed as the referral source.  [Dr. Barker is Board-
certified in internal medicine, pulmonary medicine, and 
critical care medicine.]  After reviewing copies of the 
veteran's medical records, Dr. Barker reported that the 
veteran's history was extraordinarily complex.  He wrote that 
he had spent over one-and-a-half hours with the veteran and 
his wife trying to sort out the details, as well as another 
hour or two reviewing the associated copies of medical 
reports.  Dr. Barker reported the veteran's smoking history, 
which began at age 18.  The veteran and his spouse both 
commented on the veteran's supposed extensive exposure to 
formalin.  

Dr. Barker wrote that the veteran began experiencing trouble 
with his breathing while he was in Germany in 1981, and that 
a diagnosis of emphysema was made in 1991.  Dr. Barker then 
reported his examination findings, an assessment and 
evaluation of the veteran's condition, a treatment regimen, 
and the laboratory data.  When questioned about the veteran's 
exposure to formalin in service and whether said exposure 
precipitated the veteran's severe pulmonary impairment, Dr. 
Barker wrote that while formalin most certainly had a strong 
and pungent odor, its toxicity was low under the 
circumstances of the veteran's exposure.  Dr. Barker thought 
that any contribution to obstructive lung disease would most 
certainly be due to the veteran's long and continuous history 
of cigarette smoking.

A VA examination in February 1998 resulted in an impression 
of bilateral upper lobe emphysema.  It was noted that the 
veteran's pulmonary disease was more severe than that usually 
associated with his smoking history.  The examiner stated 
that she could find no documentation to substantiate or 
refute the veteran's claim that his formaldehyde exposure had 
accelerated his lung disease, and would defer on that 
question to a pulmonary specialist.

The RO thereafter requested that the veteran be scheduled for 
an examination by a pulmonary specialist who was to answer 
the following question: 

Is it at least as likely as not that the 
veteran's lung disorder is due to his 
formaldehyde exposure while working as a 
lab technician?

In March 1998, the veteran was evaluated by Griffith M. 
Blackmon, M.D., M.P.H.  A curriculum vitae reflects that Dr. 
Blackmon is Board-certified in internal medicine, pulmonary 
medicine, occupational medicine and critical care medicine, 
and that he has authored chapters entitled "Occupational 
Lung Disease" and "Screening for Occupational and 
Environmental Lung Disease" in books published in 1997.  Dr. 
Blackmon noted that the purpose of his evaluation of the 
veteran was to address the question of whether the veteran's 
lung disorder was due to formaldehyde exposure.  Dr. Blackmon 
indicated that he had obtained the history through direct 
patient interview as well as review of consultative and 
office notes from Doctors Thorson, Barker, Morgan, Watson, 
and other evidence of record in the claims folder.  The 
"History Of Present Illness" section of the report is 
summarized as follows:

The veteran served from May 1972 to 
August 1979.  In retrospect, the veteran 
believed that he likely had some 
exertional dyspnea at the time he entered 
service, but never sought medical care 
for respiratory complaints during 
service.  He was under the care of 
several German doctors beginning in the 
early 1980's for bronchitic symptoms, 
while working as a truck driver in 
Germany.  He reported slowly progressive 
exertional dyspnea over the last eight or 
ten years.  The veteran had a 30 to 40-
pack year smoking history, but he had 
quit in August 1997.

The veteran had worked as an autopsy 
technician at Brooks Army Medical Center 
from 1973 through 1975.  He performed 70-
80 autopsies a week, which required the 
removal of the thoracic and abdominal 
viscera, brains, and eyes with subsequent 
fixation of the tissues in open jars of 
formaldehyde.  He mixed a 40-50% 
formaldehyde solution into a 400-gallon 
open vat for use as needed.  He describes 
this as a frequent task.  The work was 
carried out in a basement room with no 
windows or specific ventilation.  There 
was one exterior door, which he would 
leave open when mixing the formaldehyde 
solution.  He estimates the room was 40 x 
50 feet in dimension.  Generally, he 
worked alone, 12-15 hours, Monday through 
Friday and two to three hours on 
Saturday's and Sunday's.  He generally 
wore his own glasses in lieu of 
protective goggles and gloves but did not 
use other protective equipment such as an 
apron or any kind of respiratory 
protection.  He recalls the fumes were 
quite noxious and were associated with 
conjunctival and cutaneous irritation.  
He does not recall specific respiratory 
complaints.  He would often leave the 
work area for a breath of fresh air, 
particularly while mixing the batches of 
formaldehyde solution.

Translations of medical notes from the 
German indicate that the patient was 
under the care of Dr. Manfred Hoeller 
from November 20, 1990 to November 30, 
1990 with a diagnosis of chronically 
obstructive bronchitis with nicotine 
abuse.  He was under the care of Dr. Hans 
Christoph Ulrich for asthmatic bronchitis 
from July 1989 to February 1991 and under 
the care of Dr. Volkamar Wagner for 
chronic bronchitis in the years 1981 and 
1982.

After reporting his examination findings, diagnostic studies 
and laboratory findings, Dr. Blackmon gave the following 
impressions:

(1)  Chronic obstructive pulmonary 
disease.  (a) Mild to moderate air flow 
obstruction without a significant 
bronchodilator response.  (b) CT evidence 
of emphysema.  (c) Exercise limitations 
out of proportion to spirometric 
abnormalities.

(2)  Mild interstitial lung disease.

(3)  Iatrogenic Cushing syndrome.

(4)  Cardiomyopathy.

(5)  History of chronic renal 
insufficiency, with recently documented 
normal BUN and creatinine.

(6)  Seizure disorder.

Dr. Blackmon then provided the following comment:

The veteran has predominately 
emphysematous lung disease with a 
component of chronic bronchitis, which is 
in fact the initial diagnosis made by his 
German physicians after he was discharged 
from the Army.  A review of his records 
from the VA Domiciliary confirm his 
history that he was never treated nor 
evaluated for respiratory disease while 
on active duty.  In fact he remained in 
the Army for nearly four years after 
leaving the morgue, working primarily as 
a medic in a diagnostic laboratory.

The veteran almost certainly experienced 
frequent and occasionally high level 
exposures to formaldehyde while 
performing his responsibilities as an 
autopsy technician at Brooks Army Medical 
Center in 1973-1975.  The symptoms of 
mucous membrane irritation he describes 
are certainly consistent with such 
exposures.

Although it is theoretically possible 
that the patient's work place exposures 
to formaldehyde contributed to his 
chronic lung disease, I think this is 
unlikely.  Although formaldehyde 
exposures have been linked to 
emphysematous changes in rabbits, there 
is no consistent or compelling 
epidemiologic data to support an 
association between formaldehyde exposure 
and emphysema in humans.  Formaldehyde 
may act as a sensitizer and has been 
associated with occupational asthma, 
though the data regarding this 
association is not applicable to the 
veteran's case.  I do not believe, that 
he has a significant component of asthma 
to explain his obstructive airways 
disease.  Furthermore, if the veteran had 
had occupational asthma, it should have 
been manifest during the period of his 
ongoing exposures or shortly thereafter.  
With respect to the specific question 
outlined above posed by the VA 
Domiciliary, I do not believe that it is 
at least as likely as not that the 
veteran's lung disorder is due to 
formaldehyde exposure while serving in 
the United States Army.

In an April 1998 letter, David J. Martin, M.D., the veteran's 
treating cardiologist, who is Board-certified in cardiology 
and internal medicine, noted that the veteran had COPD, 
emphysema, and cor pulmonale.  He noted clinical evidence of 
right heart failure with no significant left ventricular 
dysfunction.  Dr. Martin stated that the veteran "has a 
history of exposure to formaldehyde which as likely as not is 
related to his pulmonary disease resulting in the right heart 
dysfunction."

An April 1998 letter from Dr. Morgan noted that he had been 
treating the veteran for three years.  Dr. Morgan reported 
that the veteran had a history of formaldehyde exposure and 
stated: 

It is as likely as not that the 
formaldehyde is a major cause if not the 
sole contributing factor for his end-
stage COPD.

He added the following:

There is a probable link between his 
current condition and the condition 
claimed by the veteran as happening on 
active duty.

At a hearing on appeal in April 1998, the veteran reported 
having some shortness of breath in service and being treated 
by a German physician in 1980.  His spouse reported first 
noticing his symptoms around 1979.  The veteran described his 
service exposure to formaldehyde in detail.  He also reported 
that he returned from Germany in 1991.

The veteran submitted in May 1998 a written statement along 
with medical literature concerning the hazards of 
formaldehyde exposure.  In his statement, the veteran 
reported that he had been exposed for 10 to 15 hours per day, 
sometimes 7 days per week, without any protection at all.  He 
stated that he began having respiratory problems in 1978-79; 
that Dr. Volkman Wagner treated him in 1981 for chronic 
bronchitis; that Dr. Hans Ulrich diagnosed asthmatic 
bronchitis in 1990; and, that Dr. Moeller stated that he had 
obstructed bronchitis.

The copies of medical and occupational literature and copies 
of general informational material on formaldehyde and 
formaldehyde exposure submitted into evidence by the veteran 
include the following:

1.  U.S. Department of Health and Human 
Services, Public Health Service, Centers 
for Disease Control, National Institute 
for Occupational Safety and Health 
(NIOSH), Current Intelligence Bulletin 
34, April 15, 1981, entitled 
"FORMALDEHYDE:  Evidence of 
Carcinogenicity."  This article stated 
that formaldehyde is a colorless, 
flammable gas with a strong, pungent 
odor.  Cigarette smoke contains as much 
as 40 ppm of formaldehyde by volume.  
Thus, an individual who smokes a pack of 
cigarettes a day would inhale 0.38 mg, 
whereas occupational exposure to 
formaldehyde at 3 ppm could result in a 
daily intake of 29.0 mg.  Formaldehyde is 
sold mainly as an aqueous (water-based) 
solution called formalin, which is 37% to 
50% formaldehyde by weight.  Many 
portions of this article were 
highlighted, including the part which 
stated that the first signs or symptoms 
noticed on exposure to formaldehyde at 
concentrations ranging from 0.1 to 5 ppm 
are burning of the eyes, tearing 
(lacrimation), and general irritation to 
the upper respiratory passages.  Higher 
exposures (10 to 20 ppm) may produce 
coughing, tightening in the chest, a 
sense of pressure in the head, and 
palpitation of the heart.  Exposures at 
50 - 100 ppm and above can cause serious 
injury such as collection of fluid in the 
lungs (pulmonary edema), inflammation of 
the lungs (pneumonitis), or death.  Also 
highlighted were the results of a survey, 
which showed that the formaldehyde 
concentration level for a hospital 
autopsy room was between 2.2 and 7.9 ppm.

2.  Another NIOSH article entitled 
"Occupational Safety and Health 
Guideline for Formaldehyde, Potential 
Human Carcinogen," dated in 1988.  In 
this article it was noted that the 
effects of acute inhalation of 
formaldehyde has caused bronchitis, 
pulmonary edema, pneumonitis, pneumonia, 
and death due to respiratory failure.  
Long-term (chronic) signs and symptoms of 
exposure to formaldehyde include 
dermatitis and sensitization of the skin 
and respiratory tract.

3.  An article from the Oregon 
Occupational Safety & Health Division, 
entitled "Subdivision Z: Toxic & 
Hazardous Substances, Formaldehyde."  
Many portion of this article were 
highlighted, include portions of page Z-
16 which reflect that concentration of 3 
to 5 ppm cause tearing of the eyes and 
are intolerable to some persons, 
concentrations of 10 to 20 ppm cause 
difficulty in breathing, burning of the 
nose and throat, cough, and heavy tearing 
of the eyes, and 25 to 30 ppm causes 
severe respiratory tract injury leading 
to pulmonary edema and pneumonitis.  It 
was noted that the perception of 
formaldehyde by odor and eye irritation 
becomes less sensitive with time as one 
adapts to formaldehyde.  This can lead to 
overexposure if a worker is relying on 
formaldehyde's warning properties to 
alert him or her to the potential for 
exposure.  On page Z-17 it was reported 
that prolonged or repeated exposure to 
formaldehyde may result in respiratory 
impairment, and that some persons had 
developed asthma or bronchitis following 
exposure to formaldehyde, most often as 
the result of an accidental spill 
involving a single exposure to a high 
concentration of formaldehyde.  On page 
Z-31 it was noted that symptoms of upper 
airway irritation include dry or sore 
throat, itching and burning sensations of 
the nose, and nasal congestion.  
Tolerance to this level of exposure may 
develop with 1-2 hours.  This tolerance 
can permit workers remaining in an 
environment of gradually increasing 
formaldehyde concentrations to be unaware 
of their increasingly hazardous exposure.

Dr. Morgan wrote another letter in May 1998 stating that the 
veteran was now suffering from progressive deterioration in 
his respiratory function with multi-organ failure.  The 
doctor referenced the above cited medical literature which he 
stated showed that formaldehyde exposure can produce 
significant pulmonary disease, including emphysema, and that 
hospital autopsy rooms, such as where the veteran was exposed 
to formaldehyde, have significant levels of formaldehyde.  
Dr. Morgan stated that the Oregon article mentioned on page 
Z-16 that chronic exposure can lead to lack of initial 
symptoms and on page Z- 17 that emphysema can be caused by 
chronic exposure to formaldehyde.  Dr. Morgan furthermore 
offered the following opinion:

It is my belief that it has been as 
likely as not that his pulmonary disease 
was caused by his formaldehyde exposure 
in the morgue.

I believe this is key as he wasn't 
treated while [on] active duty for 
symptoms of asthma or emphysema.  Chronic 
exposure can actually cause a tolerance 
of symptoms initially before the 
subsequent symptoms develop.

Dr. Martin penned another letter, also in May 1998, in which 
he wrote the following:

The patient had exposure to formaldehyde 
while working in the morgue during his 
military service.  There is documentation 
which is supplied by the U.S. Department 
of Health and Human Services National 
Institute for Occupational Safety and 
Health which relates exposure to 
potential development of pulmonary 
disease including emphysema.  While it 
would be impossible to document an 
indisputable causative relationship, it 
is as likely as not that pulmonary 
disease may have been caused by or 
exacerbated due to his formaldehyde 
exposure.  In the federal document 
(NIOSHS), there is [a] statement that the 
hospital autopsy room had significant 
levels of formaldehyde and in another 
portion of the report mentions that 
emphysema can be caused by chronic 
exposure to this toxin.

It is based upon this data that an 
opinion has been expressed that [the 
veteran's] lung disease may have been 
related to his exposure to formaldehyde 
in the service.

The VA received medical records from the Oregon Health 
Sciences University in July 1998.  These records included the 
October 1997 evaluation by Dr. Barker.  These records show 
that the veteran was admitted on December 1, 1997, on 
referral from Dr. Morgan, with an eight year history of 
progressive dyspnea and documented COPD, with a question of 
congestive heart failure.  It was noted that his prior work-
up included an evaluation by Dr. Alan Barker in which 
pulmonary function tests revealed results which were 
consistent with mild obstructive disease.  Dr. Barker felt 
that the veteran's dyspnea was out of proportion with the 
results of his pulmonary function tests and he was referred 
to Dr. McAnulty in cardiology for possible cardiac etiology 
of his dyspnea.  He was referred for admission from Dr. 
McAnulty's clinic. 

An evaluation by Dr. McAnulty on December 1, 1997, revealed 
that the veteran was forty-two years old with shortness of 
breath with possible multiple etiologies.  Dr. McAnulty wrote 
that the veteran had been diagnosed as having "emphysema" 
in 1993 and that the condition had been getting steadily 
worse with gradually increasing shortness of breath.  
Reportedly, the veteran had experienced shortness of breath 
in Germany in 1981 and was treated with aerosol medications.  
He smoked cigarettes up until 5 months ago -- 1-1/2 packs per 
day for 25 years.  His weight was 241 pounds.  CT of the 
chest on December 2, 1997, resulted in the following 
impressions:

1.  Emphysematous changes which are in a 
centrilobular pattern.  Mild bullous 
changes are also evident which are 
predominantly anterior in location.

2.  Chronic fibrotic changes at the lung 
bases with associated bronchiectasis.

When the veteran was released from the hospital on December 
5, 1997, the principal final diagnosis was COPD secondary to 
emphysema.

Also included with these records received from the Oregon 
Health Sciences University in July 1998 was a report of an 
evaluation completed by Dr. Barker in May 1998.  Dr. Barker 
noted that he had evaluated the veteran last fall and again 
in December 1997 for shortness of breath.  The veteran had 
very little activity because of shortness of breath, and a 
variety of pains for which he was using opiate medication.  
Dr. Barker stated:  "He is also here for me to fill out a 
statement regarding possible exposure to formaldehyde 
contributing to his problems."  Following examination and 
laboratory testing, the doctor noted that the veteran's 
symptoms of dyspnea remained and might be slightly worse.  
Dr. Barker stated that there was no encompassing diagnosis 
for these findings; that the main concern had been 
deconditioning due to the veteran being overweight and his 
profound inactivity.  Dr. Barker noted that the objective 
data did not match all his symptoms.  He reported that he 
told the veteran and his wife that he had no new diagnostic 
thoughts.  It was also noted that the veteran requested the 
doctor to write a letter concerning exposures from his 
military background and the doctor indicated that he would 
sent such comment to the veteran.

In a statement dated in August 1998, the veteran requested 
that the Board render an expedited decision as he had been 
diagnosed with end-stage COPD and that the Board consider 
asking for an expert medical opinion regarding the effects of 
formaldehyde on the human body.

A Congressional inquiry, dated August 1998, and included in 
the claims folder, summarized specific factors about this 
case.  It was pointed out that:

the veteran was approaching 44 years of 
age; 

his internal organs had deteriorated to a 
condition equivalent to someone who was 
over eighty and his life expectancy was 
limited; 

his current medical condition was far 
more advanced that it should be based on 
his history of smoking and his age; 

the conditions of his work in a military 
morgue preparing large quantities of 
formaldehyde would most certainly be 
condemned by today's standards; 

knowledge of the dangers of formaldehyde 
did not translate to a public policy 
until the early 1980's; 

there are very few "experts" as to the 
long-term effects of formaldehyde 
exposure within the medical field; 

according to the veteran available 
scientific data was provided to Doctors 
Barker and Blackmon who both stated to 
him that they did not have time to review 
any of it before they examined him; and,

neither of these doctors eliminated the 
possibility that exposure to formaldehyde 
may have played a role in the veteran's 
current lung condition.

In a statement dated in October 1998, Dr. Morgan wrote that 
the veteran's condition was terminal and that "his exposure 
to formaldehyde certainly may be why he is about to die."

In December 1998, additional documents were received in 
support of the veteran's claim.  D. Saviers, M.D., in a 
statement dated in December 1998, reported that he evaluated 
the veteran for complaints related to left arm weakness and 
pain.  No information pertinent to veteran's appeal was 
provided.  In a statement dated in December 1998, Dr. V. 
Wagner reported that he could remember that he treated the 
veteran in the years of 1981-1982 for chronic bronchitis.  
Robert F. Smith, Member of Congress, in a letter dated in 
December 1998, argued that the deterioration of the veteran's 
internal organs could not have been caused by cigarette 
smoking alone, and that formaldehyde played a significant 
role in his current medical condition.  Congressman Smith 
requested that the case be referred to a specialist who is an 
expert in formaldehyde exposure for review of the records in 
the case.

The record reflects that service connection has not been 
established for any of the veteran's disabilities.


Analysis.  There has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This law also 
eliminates the concept of a well-grounded claim and 
supersedes the decision of the Court in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

VA must review the application for benefits for completeness, 
and, if additional information is needed from the claimant, 
notifying the claimant of the information required to 
complete the application.  38 U.S.C.A. § 5102 (West Supp. 
2001).  On receipt of a substantially complete application, 
VA must tell the claimant what further lay or medical 
evidence may be necessary to substantiate the claim, what 
evidence the claimant should provide, and what evidence VA 
will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103 (West Supp. 2001).  If a reasonable 
possibility exists that assistance would aid in 
substantiating the claim, VA must make reasonable efforts to 
obtain relevant records that the claimant adequately 
identifies and authorizes VA to obtain, and tell the claimant 
if VA is unable to obtain the records.  38 U.S.C.A. 
§ 5103A(b) (West Supp. 2001).  Additionally, in cases of 
disability compensation, the VA is responsible for obtaining 
service medical records and other relevant records pertaining 
to active military service that are held by a governmental 
entity, obtaining VA medical treatment or examination reports 
if the claimant provides sufficient information to locate the 
records, and obtaining any other relevant Federal records 
that the claimant adequately identifies and authorizes VA to 
obtain.  38 U.S.C.A. § 5103A(c) (West Supp. 2001).  VA must 
provide a medical examination or obtain a medical opinion if 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West Supp. 2001). 

In this case, the application for benefits is complete.  The 
veteran's medical treatment records have been obtained and 
the veteran has not suggested that additional pertinent 
records are available which would tend to support his claim.  
The veteran has been provided appropriate notice of the 
pertinent laws and regulations, and he has been given the 
opportunity to provide additional information in support of 
his claim.  By a letter dated October 29, 2001, the veteran 
was invited to submit any additional argument or evidence in 
support of his appeal.  In March 2002, the veteran's 
representative submitted a written brief in support of the 
veteran's appeal.  The representative asserted that the 
veteran should be accorded a current examination and that a 
medical opinion should be obtained.  

The Board has carefully considered the requests for referral 
of this case for an expert medical opinion and the suggestion 
that the veteran be accorded a current examination.  The law 
authorizes procurement of an advisory medical opinion from 
one or more medical experts who are not VA employees when 
warranted by the medical complexity or controversy involved 
in a pending claim.  38 U.S.C.A. §§ 5109, 7109 (West 1991); 
38 C.F.R. §§ 3.328, 20.901 (2001).  In this case, medical 
opinions have already been obtained from two medical experts 
who are Board-certified in pulmonary medicine, Doctors Barker 
and Blackmon.  Neither doctor is a VA employee.  Both of 
these medical experts had the benefit of personal examination 
and interview of the veteran, in addition to review of the 
medical records in this case.  Inasmuch as the outcome of 
this case is not dependent upon an accurate assessment of the 
current level of the veteran's disability, referral of the 
case for a contemporaneous examination is not indicated.  
Additionally, the Board notes that expeditious adjudication 
of the case has been requested.  In view of these factors, 
the Board finds that the current evidence is adequate for an 
equitable decision in this case and that referral of the 
records in this case for an additional medical opinion is not 
warranted.

In determining that referral of the records in this case for 
an additional medical opinion is not warranted, the Board has 
considered the enhanced duty to assist enacted by the VCAA 
which, among other things, requires assistance by VA where 
such assistance would aid in further developing the claim.  
However, when there is extensive factual development in a 
case, and there is no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, the Court has concluded that the VCAA does not apply.  
Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); see also 
VCAA § 3(a), 114 Stat. 2097, 38 U.S.C. § 5103A(a)(2) 
(Secretary not required to provide assistance "if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim").  In the instant case, the 
extensive record demonstrates the futility of any further 
evidentiary development.  The Board finds that a remand for 
application of the VCAA is not required because this case 
falls into the category of cases in which it is obvious that 
all possible evidence has already been obtained.  Here, as in 
Dela Cruz, the factual evidentiary development is such that 
"no reasonable possibility exists that [any] further 
assistance would aid the appellant in substantiating his 
claim."  VCAA § 3(a), 114 § Stat. 2097, 38 U.S.C. § 
5103A(a)(2).  Thus, the VCAA's duty to notify and duty to 
assist provisions are not applicable.  Accordingly, the Board 
concludes that the VCAA does not require remand or additional 
development.

Service connection for VA disability compensation purposes 
will be awarded to a veteran who served on active duty during 
a period of war, or during a post-1946 peacetime period, for 
any disease or injury that was incurred in or aggravated by a 
veteran's active service or for certain diseases that were 
initially manifested, generally to a compensable degree of 10 
percent or more, within a specified presumption period after 
separation from service.  This presumption period is 
generally within the first post-service year.  See 38 
U.S.C.A. §§ 1110, 1112(a), 1116, 1131, 1133(a), 1137 (West 
1991 & Supp. 2000); 38 C.F.R. §§ 3.303(a), 3.306, 3.307 
(2001).  Evidence of continuity of symptomatology from the 
time of service until the present is required where the 
chronicity of a condition manifested during service either 
has not been established or might reasonably be questioned.  
38 C.F.R. § 3.303(b) (2001).  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d) (2001).

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disability.  38 C.F.R. § 3.310(a) (2001).  A disability 
aggravated by a service-connected disability may also be the 
subject of secondary service connection.  Allen v. Brown, 7 
Vet. App. 439 (1995).

It is the defined and consistently applied policy of the VA 
to administer the law under a broad interpretation, 
consistent, however, with the facts shown in every case.  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  By 
reasonable doubt is meant one which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
It is not a means of reconciling actual conflict or a 
contradiction in the evidence; the claimant is required to 
submit evidence sufficient to justify a belief in a fair and 
impartial mind that the claim is substantiated.  Mere 
suspicion or doubt as to the truth of any statements 
submitted, as distinguished from impeachment or contradiction 
by evidence or known facts, is not justifiable basis for 
denying the application of the reasonable doubt doctrine if 
the entire, complete record otherwise warrants invoking this 
doctrine.  The reasonable doubt doctrine is also applicable 
even in the absence of official records, particularly if the 
basic incident allegedly arose under combat, or similarly 
strenuous conditions, and is consistent with the probable 
results of such known hardships.  38 C.F.R. § 3.102 (2001).

When, after consideration of all evidence and material of 
record in a case, there is an approximate balance of positive 
and negative evidence regarding the merits of an issue 
material to the determination of the matter, the benefit of 
the doubt in resolving each such issue shall be given to the 
claimant.  In Alemany v. Brown, 9 Vet. App. 518 (1996), the 
United States Court of Appeals for Veterans Claims, 
hereinafter the Court, noted that in light of the benefit of 
the doubt provisions of 38 U.S.C.A. § 5107(b), an accurate 
determination of etiology is not a condition precedent to 
granting service connection; nor is "definite etiology" or 
"obvious etiology."  In Gilbert v. Derwinski, 1 Vet. App. 
49 (1990), the Court stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  In Gilbert the 
Court specifically stated that entitlement need not be 
established beyond a reasonable doubt, by clear and 
convincing evidence, or by a fair preponderance of the 
evidence.  Under the benefit of the doubt doctrine 
established by Congress, when the evidence is in relative 
equipoise, the law dictates that the appellant prevails.  
Thus, in order to deny the appellant's claim, the Board must 
concluded that the fair preponderance of the evidence is 
against the claim and that the veteran is not entitled to the 
benefit of the doubt.

In accordance with the Court's guidance in Savage v. Gober, 
10 Vet. App. 488 (1997), the Board must initially determine 
whether the veteran had a chronic disability in service, or 
during an applicable presumption period.  In making such a 
determination, the Board must determine whether the 
disability is of a type that requires medical expertise to 
demonstrate its existence (see Savage at 10; Falzone , 8 Vet. 
App. at 403 (citing Harvey v. Brown, 6 Vet. App. 390, 393 
(1994) for the proposition that medical causation evidence 
may not be necessary for conditions that lend themselves to 
lay observation such as flat feet); Layno, 6 Vet. App. at 
470; Horowitz v. Brown, 5 Vet. App. 217, 221-22 (1993); 
Budnick v. Derwinski, 3 Vet. App. 185, 186-87 (1992)).  The 
Court in Savage held that such evidence needed to demonstrate 
the existence in service or in the presumption period of such 
a chronic disease does not have to be contemporaneous with 
the time period to which it refers, that it can be post-
service or post-presumption-period evidence.  Initially, the 
Board finds that medical expertise is required to identify a 
chronic respiratory disorder, a heart problem, a kidney 
disorder, atrophy of the brain, or a bowel disorder, and that 
there is no medical evidence that demonstrates that the 
veteran had any of these disabilities, conditions, or 
diseases in service or until more than one year after the 
veteran's release from service.  That is, there is no showing 
of COPD, emphysema, or any chronic respiratory disorder, or a 
heart problem, a kidney disorder, atrophy of the brain, or a 
bowel disorder, during the veteran's period of active 
military service which ended in 1979.  None of these 
conditions were clinically established until many years post 
service.  The Board also notes that while the veteran had 
Army National Guard service from 1991 to 1994, it is neither 
contended nor shown that such service is pertinent to the 
present appeal.

The present case boils down to a medical question of whether 
the veteran's formaldehyde exposure in service in the early 
1970's was instrumental in the development of any of his 
claimed disabilities many years later.  To establish service 
connection for these disabilities in the absence of a showing 
of the conditions in service, a nexus between a current 
disabilities, conditions, and/or diseases and service would 
have to be demonstrated.  The veteran, as a layman, is not 
competent to render a medical opinion as to such 
relationship.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

In order to establish a medical nexus, the veteran has 
furnished testimony as to his exposure to formaldehyde as 
part of his military duties from 1973 to 1975 and he has 
provided medical literature dealing with formaldehyde and 
formaldehyde exposure, as well as opinions from Dr. Morgan 
and Dr. Martin, in which they opine that the veteran's in-
service exposure to formaldehyde is as likely as not related 
to his current pulmonary disease.  Doctors Morgan and Martin 
have not expressed a concrete opinion concerning the other 
conditions.  

Notwithstanding the above, the Board must determine, as a 
question of fact, both the weight and credibility of the 
evidence.  Equal weight is not accorded to each piece of 
material contained in a record; every item of evidence does 
not have the same probative value.  The Board must account 
for the evidence which it finds to be persuasive or 
unpersuasive, analyze the credibility and probative value of 
all material evidence submitted by and on behalf of a 
claimant, and provide the reasons for its rejection of any 
such evidence.  See Struck v. Brown, 9 Vet. App. 145, 152 
(1996); Caluza v. Brown, 7 Vet. App. 498, 506 (1995); 
Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994); Abernathy v. 
Principi, 3 Vet. App. 461, 465 (1992); Simon v. Derwinski, 2 
Vet. App. 621, 622 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164, 169 (1991).

The positive evidence in favor of the veteran's claim 
consists principally of his statements regarding his exposure 
to formaldehyde as part of his military duties from 1973 to 
1975, the medical studies regarding the dangers of 
formaldehyde exposure, and the statements of Doctors Morgan 
and Martin.

The medical literature furnished by the veteran is general in 
nature and does not refer to the veteran's particular case.

Dr. Morgan provided statements in support of the veteran's 
claim in October 1996, July 1997, September 1997, April 1998, 
May 1998, and October 1998.  In these statements, Dr. Morgan 
offered his opinion that the veteran's COPD was too 
aggressive and advanced to be due to smoking alone and that 
it was entirely possible that the veteran's entire health 
picture was caused by formaldehyde exposure.  In an April 
1998 letter, Dr. Morgan stated that it was as likely as not 
that the formaldehyde was a major cause if not the sole 
contributing factor for the veteran's end-stage COPD.  In a 
May 1998 letter, Dr. Morgan, noting medical literature which 
indicated that chronic exposure can lead to lack of initial 
symptoms, stated that this could account for the fact that 
the veteran wasn't treated while on active duty for symptoms 
of asthma or emphysema.

Additionally, in letters dated in April 1998 and May 1998, 
Dr. Martin stated that the veteran's history of exposure to 
formaldehyde was as likely as not related to his pulmonary 
disease.  Dr. Martin, based upon medical studies that relate 
formaldehyde exposure to potential development of pulmonary 
disease, including emphysema, offered his opinion that the 
veteran's lung disease may have been related to his exposure 
to formaldehyde in the service.

The opinions expressed by Doctors Morgan and Martin are to 
the effect that the veteran's current respiratory pathology 
could be related to his formaldehyde exposure.  They note 
similarities in the veteran's circumstances with those 
referred to in the reference materials.  In considering the 
probative value of these opinions, the Board notes that 
neither physician is Board certified in the area in which 
they are rendering their opinions.

While Dr. Martin in his letter of May 1998 stated that the 
veteran's lung disease may have been related to his exposure 
to formaldehyde in the service, the implication is that it 
"may not have" been related to such exposure.  Dr. Martin's 
statement is, therefore, somewhat speculative.  See Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992), wherein the Court 
held that "may or may not" terminology is an insufficient 
basis for an award of service connection.  See also Winsett 
v. West, 11 Vet. App. 420 (1998).  However, unlike Tirpak, 
where the only evidence supporting the claim was one letter 
from a doctor indicating that the veteran's death "may or 
may not" have been averted if medical personnel could have 
effectively intubated the veteran, in the present case, both 
Doctors Martin and Morgan stated that it was as likely as not 
that the veteran's pulmonary disease was caused by his 
formaldehyde exposure during service.  This terminology also 
contains within it seeds of doubt, but is somewhat less 
speculative.  The Board may not simply reject the medical 
opinions given, equivocal though they may be, by using its 
own medical judgment.  Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).

The negative evidence against the veteran's claim consists 
principally of the fact that the service medical records are 
negative for any pertinent complaints or findings, the fact 
that a chronic respiratory disorder was not identified until 
more than one year after the veteran's release from service 
(and several years after the veteran's last exposure to 
formaldehyde), and the expert medical opinions of Dr. Barker 
and Dr. Blackmon.

In opposition to the two favorable medical opinions from 
Doctors Martin and Morgan are the opinions of the two 
pulmonary specialists, Dr. Blackmon and Dr. Barker.  Their 
opinions and areas of specialization have been set out above.  
Both of these specialists concluded that there was no 
relationship between the veteran's formaldehyde exposure in 
service and his current respiratory problems.  

Dr. Barker attributed the veteran's respiratory problems to 
his excessive smoking, a fact that is well documented in the 
record.  Dr. Blackmon noted that if the veteran's respiratory 
problems were related to his formaldehyde exposure they would 
have been evident earlier.  Here, the veteran had four 
additional years of service after ending his work with 
formaldehyde, but there was no evidence of any resulting 
respiratory problems during his remaining period of service.  
While German doctors first noted chronic bronchitis in 1981 
and 1982, the veteran's COPD and emphysema were not clearly 
diagnosed until almost 15 years after the veteran's last 
exposure to formaldehyde.  There is no medical nexus shown 
between the bronchitis which the veteran experienced in 1981 
and 1982 and service or between that bronchitis and the 
veteran's subsequently developing COPD and emphysema.  The 
Board also notes that there are no clinical records available 
as to this early treatment and that its documentation is 
shown to be based solely on the memory of the physician 
sixteen years after the fact, and presumably augmented by 
information furnished to him by the veteran.  This claimed 
treatment for bronchitis in 1981 and 1982 is also somewhat 
contrary to the rest of the medical evidence of record, which 
clearly documents the veteran's respiratory problems first 
beginning in 1989-90.

The Board is of the opinion that the credentials and 
expertise of the pulmonary specialists, as well as the 
thoroughness and comprehensiveness of their reports, render 
their opinions of more probative value than the opinions of 
the treating physicians, who are not specialists in the area 
under review.  The reports prepared by Drs. Barker and 
Blackmon reflect that the veteran was personally examined, 
that his history was elicited in detail, and that all 
pertinent past medical records were reviewed.  Dr. Barker and 
Dr. Blackmon each prepared detailed and comprehensive reports 
and provided opinions based upon personal examination and 
interview of the veteran, review of past medical records of 
his case, and their medical expertise as specialists with 
advanced training in pulmonary medicine.  The Board finds 
that their opinions are extremely compelling and are of 
greater weight and probative value than the opinions of the 
treating physicians.  It is noted that the "treating 
physician rule" which would afford greater weight to the 
opinion of a veteran's treating physician over the opinion of 
a VA or other physician is not applicable to claims for VA 
benefits.  White v. Principi, 243 F.3d 1378 (Fed. Cir. 2001); 
Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993); see also 
Winsett, supra.  Significantly, the opinions of the veteran's 
treating physicians fail to account for the veteran's well-
documented history of tobacco usage.  While Doctor Morgan 
initially acknowledged the veteran's history of smoking as a 
contributory factor in the development of COPD, he later 
stated his belief that it was likely that the formaldehyde 
exposure may have been the sole contributing factor for the 
veteran's end-stage COPD.  In the opinion of the Board, the 
opinions of Doctors Barker and Blackmon, coupled with the 
lack of any documented complaints, findings, or diagnosis of 
a respiratory disorder at or near the time of formaldehyde 
exposure, establish that the fair preponderance of the 
evidence is against the claim.  In reaching this conclusion, 
the Board has carefully considered the medical literature 
cited by Dr. Morgan in his May 1998 letter, wherein he 
indicated that chronic exposure can lead to lack of initial 
symptoms, thus accounting for the fact that the veteran was 
not treated while on active duty for respiratory symptoms.  
While the reference material states that the perception of 
formaldehyde may become less sensitive with time as one 
adapts to it, thus leading to overexposure, it does not 
provide any basis for a conclusion that respiratory pathology 
caused by formaldehyde exposure may not become manifest until 
years after the exposure.

The Board has also considered the assertion that the 
available scientific data was provided to Doctors Barker and 
Blackmon who, according to the veteran, both stated that they 
did not have time to review any of it before they examined 
him and the assertion that neither of these doctors 
eliminated the possibility that exposure to formaldehyde may 
have played a role in the veteran's current lung condition.  
With respect to the former, the Board notes that both Drs. 
Barker and Blackmon reported having reviewed the veteran's 
medical records in their respective opinions.  Dr. Barker 
noted in his October 1997 report that he spent over one-and-
a-half hours with the veteran and his wife trying to sort out 
the details of the veteran's medical history, and another 
hour or two reviewing the associated copies of medical 
reports that had been provided by the veteran.  In his report 
of May 1998, Dr. Barker specifically noted that the veteran 
requested a statement from him regarding the relationship 
between his in-service formaldehyde exposure and his current 
pulmonary problems.  In this report, Dr. Barker makes it 
clear that his conclusions of October 1997 had not changed; 
that is, that the veteran's respiratory pathology was 
principally due to the veteran's long and continuous history 
of cigarette smoking rather than the low toxicity of the 
veteran's formaldehyde exposure.  He stated in the May 1998 
report that he would sent a letter to the veteran expressing 
his comments regarding this matter.  If Dr. Barker sent the 
veteran such a letter, the veteran has not submitted it into 
the record.  

Dr. Blackmon indicated that he had obtained the veteran's 
medical history through direct patient interview as well as 
review of the consultative and office notes from Doctors 
Thorson, Barker, Morgan, Watson, and other evidence of record 
in the claims folder.  These notations show that even though 
both doctors may not have reviewed the data prior to the 
examination, the veteran's records were definitely reviewed 
by both Drs. Barker and Blackmon prior to their having issued 
their respective opinions.  Moreover, both Drs. Barker and 
Blackmon have been found to be pulmonary specialists, and 
both had been asked to provide opinions as to whether the 
veteran's exposure to formaldehyde could have resulted in his 
current respiratory problems.  The Board is of the opinion 
that the two doctors would be familiar with the relevant 
scientific and medical data by virtue of their backgrounds as 
pulmonary specialists.  The reports of each physician reflect 
expertise as to this matter.  All of the medical literature 
submitted into evidence predates the reports of Drs. Barker 
and Blackmon by several years.

In regard to the assertion that neither Dr. Barker nor Dr. 
Blackmon eliminated the possibility that exposure to 
formaldehyde may have played a role in the veteran's current 
lung condition, the Board notes that the opinions of the two 
pulmonary specialists do not have to rule out the possibility 
of the alleged relationship.  As noted above, 38 C.F.R. § 
3.102 (2001) provides that "reasonable doubt" means a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
Dr. Barker and Dr. Blackmon each clearly indicated that the 
possibility of a relationship between a current respiratory 
disorder and the in-service formaldehyde exposure was remote.  
Neither indicated that there was a reasonable possibility of 
such a claimed relationship or that such a relationship was 
within the range of probability.  A mere possibility does not 
warrant the application of the benefit of the doubt doctrine.  
In this case, the preponderance of the evidence is against 
the existence of the claimed relationship.

Inasmuch as the preponderance of the evidence of record is 
against the claimed causal relationship between the veteran's 
formaldehyde exposure in service and a current respiratory 
disorder, the benefit of the doubt is not applicable and the 
claim must be denied.

In considering the remaining claims for service connection, 
the threshold question to be answered is whether there is any 
medical evidence that etiologically links the veteran's 
current conditions with his military service or any incidents 
therein.  That is, does the medical evidence show, as the 
veteran has claimed, that as a result of his exposure to 
formaldehyde which lead to the development, per the veteran, 
of his pulmonary condition, which in turn resulted in the 
development of disorders of the kidneys, bowels, brain, and 
heart.  

As noted above, service connection may also be granted for 
disability that is proximately due to or the result of a 
service-connected disability.  38 C.F.R. § 3.310(a) (2001).  
A disability aggravated by a service-connected disability may 
also be the subject of secondary service connection.  Allen 
v. Brown, 7 Vet. App. 439 (1995).

Here, it is neither contended nor shown that any of the 
claimed disorders were incurred in or aggravated by service.  
There is no showing of the presence of any of the claimed 
disabilities during service.  It is also neither claimed nor 
shown that any such disorder was manifested during any 
applicable presumptive period.  Rather, all of the claimed 
disabilities were first shown many years after service 
discharge.

While Dr. Blackmon in his March 1998 consultation report 
suggested that kidney disease could conceivably be linked to 
formaldehyde exposure, he stated that he was unable to 
comment on any possible link between exposure and kidney 
disease based on the evidentiary record.  In a report of 
contact, dated in July 1998, Dr. Morgan, the veteran's 
treating physician, stated that the veteran's kidney problems 
were not due to his formaldehyde exposure, but rather were 
due to his respiratory condition.  Thus, the medical evidence 
of record does not support the potential relationship, which 
was merely suggested by Dr. Blackmon in his report.  The 
medical evidence is insufficient to establish entitlement to 
service connection for a kidney disorder on a direct basis.

The principal argument advanced by the veteran in seeking 
service connection is that all of the claimed disorders stem 
from his respiratory disorder, a disorder that he feels 
resulted from his formaldehyde exposure in service.

In order to grant service connection on a secondary basis 
under 38 C.F.R. § 3.310 (2001), the claimed disability must 
be shown to be proximately due to, the result of, or 
aggravated by a service connected disability.  Here, the 
veteran's respiratory disorder is not service connected for 
reasons that are set out above.  Since the claimed causative 
respiratory disorder is not a service-connected disability, 
it can not serve as the basis for any grant of secondary 
service connection.

While the Board has considered the veteran's contentions and 
testimony and the supporting statement from his treating 
physicians with respect to the relationship between his 
respiratory disorder and the claimed disorders, this evidence 
is not probative as there is no underlying service-connected 
respiratory disorder which can serve as the basis of an award 
of service connection under 38 C.F.R. § 3.310 (2001).

Hence, the veteran's claim for entitlement to service 
connection for a disorders of the heart, kidneys, brain, and 
bowels, all claimed to be secondary to a non-service-
connected respiratory disorder, must be denied as a matter of 
law.  The Court has held that in a case such as this one, 
where the law and not the evidence is dispositive, the claim 
should be denied or the appeal to the Board terminated 
because of the absence of legal merit or the lack of 
entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).


ORDER

Entitlement to service connection for a respiratory disorder 
is denied.

Entitlement to service connection for atrophy of the brain, 
cardiac, kidney, and bowel disorders, secondary to a 
respiratory disorder, is denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 


